       Case 1:21-cv-00021-TBM-RPM Document 4 Filed 02/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION


UNDRANECKIO BRASSFIELD, # L6103                                                      PLAINTIFF

v.                                                        CAUSE NO. 1:21-CV-21-TBM-RPM

KIMBERLY FROST, OFFICER
HOLLINGSHEAD, DEPUTY WARDEN
BEASLEY, CHAPLAIN POWELL,
RONALD WOODALL, DR. BROCK,
TIMOTHY BARNES, CAPTAIN S.
LOCKART, ANTON ELLIS, and VANESSA
MITCHELL                                                                         DEFENDANTS


                                     FINAL JUDGMENT

       This cause is before the Court, sua sponte, for consideration of dismissal. Pursuant to the

Order issued this date and incorporated herein by reference,

       IT IS HEREBY ORDERED AND ADJUDGED that this cause be, and is hereby,

DISMISSED WITHOUT PREJUDICE.

       SO ORDERED AND ADJUDGED, this the 18th day of February, 2021.




                                                     TAYLOR B. McNEEL
                                                     UNITED STATES DISTRICT JUDGE
